Case 1:20-cv-00170-LMB-JFA Document 15 Filed 03/09/20 Page 1 of 1 PagelD# 77

Muna Al-Suyid, et. al., Plaintiff(s)
v3,
Khalifa Hitter, et. at., Defendant(s)

WIGGIN & DANA

265 Chureh Street
PO Box 1832

' New Haven, CT 06508

— Gustomer- Fite: —28418-1—————~--.- — ——--~-. -

mm meme mmm eee mete

State t_DC___) ss.
County of: sini
Name of Server: S Davi A S. falter

Service of Process by
APS International, Ltd.
1-800-328-7171

APS International Plaza
7800 Glenroy Road
Minneapolis, MN 85439-3122

APS File #: 1567620001

     
   
 

LI

a) SOUS AL

___AFFIDAVIT OF DUE AND DILIGENT ATTEMPT

| Service of Process on:

Saddam Hifter
Court Case No. 1:20-cv-00170

, undersigned, being duly sworn, deposes and says

that at all times mentioned herein, she was of legal age and was not a party to this action;

Documents Served: the undersigned attempted to serve the documents described as:
Summons and Complaint and Civil Cover Sheet

Service of Process on: The undersigned attempted to serve the documents on

Saddam Hifter

and after due and diligent efforts, was unable to effect service.
Attempts: The following is a list of the attempts made to effect service:

batevTimesAddress Attempied:__410 Course Street, NE, Vienna, VA 22180-3626 pf alat{a020 at 3:20 WA

Reason for rvs LSPREC Se MAC CAC tS le Sta Sa ad

DateyTime/Address Attempted:___ AL LW oA +h

Ae fini fh

  

Reason for Noa-Service:

Dates/Time/Address Attempted:
Reason for Noa-Service:

... Based upon the a

  
 

Signature of Server:

almoct § Q
Se tied the ON Tet De CL A,

 

 
   
   

tated facts, Affiant believes the defendant is avoiding service.

Undersigned declages upder penalty of perjury © Subscribed and swom to before me this
that the fo e and correct.

ah yj Feu 2020

 

Signature of Server

APS International, Ltd.

Notary Péjic (Commission Expires)
ANGELA H. CROSON
energy, NOTARY PUBLIC DISTRICT OF COLUMBIA
e GON wre, an, Aty Commissinn Expires March 31. 2028
opment Teh
Ory oo. * %
. BN ~. * 2, z
x= i> ay t 3 : >
“jad Sat SFO:
Nam Cyr” SF
. Cle @ooe =) we
